Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

  Reason for Allowance
2.	Regarding claims 1-9, the prior art fails to teach or suggest a smart phone to communicate through one of a mobile phone network and an Internet, comprising a text-to-speech recognition module coupled to the control unit to convert the text data by the text-to-speech recognition module to audio; and a microphone coupled to the control unit to output the audio, in combination with other limitations, as specified in the independent claim 1. 
Regarding claims 10-18, the prior art fails to teach or suggest a smart phone to communicate through one of a mobile phone network and an Internet, comprising a text-to-speech recognition module coupled to the control unit to convert the text data by the text-to-speech recognition module to output the text data by vocal, in combination with other limitations, as specified in the independent claim 10. 
          Regarding claims 19-20, the prior art fails to teach or suggest a smart phone to communicate through one of a mobile phone network and an Internet, comprising a text-to-speech recognition module coupled to the control unit to convert the text data by the text-to-speech recognition module to a speech, wherein the speech is pronounced by a language, in combination with other limitations, as specified in the independent claim 19. 





3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465